By.the Court.
We think it plain that the District Court erred. The case is within the principle of the decision in Noble v. Arnold, 23 Ohio St. 264, from which we are not disposed to depart. No additional attorney’s fees were rendered necessary by the allowance of the injunction. All such fees paid would have been paid if the injunction had never been allowed. They can not, therefore, be said, in the language of the bond, to have been “ occasioned by the injunction.”

Motion granted and judgment reversed.